 MANNING, MAXWELL & MOORE, INCORPORATED5Brewery, Flour,Cereal, Soft Drink and Distillery Workers ofAmerica, AFL-CIO, Beer Salesmen of the Sabine District,or any other labor organization, tobargain collectively through representatives of their own choosing,or to engagein other concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remain or to refrain from becomingor remaining members of the above-named or any other labor organization.0.DEL PAPA AND SONS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston, Texas, 77002, Telephone No.Capitol 8-0611,Extension271, if theyhave any question concerning this noticeor compliance with its provisions.Manning, Maxwell&Moore, IncorporatedandInternationalUnion of Operating Engineers,AFL-CIO.Case No. 15-CA-2W. June 24, 1963DECISION AND ORDEROn April 30, 1963, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a chargeduly filed,the GeneralCounsel forthe National Labor RelationsBoard, for theRegional Directorfor the FifteenthRegion(New Orleans,Louisiana),143 NLRB No. 4. 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued a complaint against Manning,Maxwell & Moore,Incorporated,herein calledthe Respondent,alleging that it had engaged in certain unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.The Respondent'sanswer denies the allegations of unlawful conduct alleged in the complaint.Pursuant to notice, a hearing was held in Alexandria, Louisiana, on April 16, 1963,before Trial Examiner John P. von Rohr.'All parties were represented by counseland were afforded full opportunity to adduce evidence, to examine and cross-examine witnesses,and to file briefs.Upon the entire record in this case,I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTManning, Maxwell & Moore, Incorporated, is a New Jersey corporation engagedin the manufacture, sale, and distribution of valves and related products.The sole plant involved in this proceeding is located in Alexandria, Louisiana.During the 12 months preceding the hearing herein, Respondent purchased suppliesand materials valued in excess of $50,000, which were shipped directly to said plantfrom points and places located outside the State of Louisiana.The Respondentconcedes, and I find, that it is and has been engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,AFL-CIO,hereinafter called theUnion, is a labor organization within the meaning of Section2(5) of the Act.IH.THE UNFAIR LABOR PRACTICESPursuant to an agreement for a consent election executed on November 15, 1962,by the Respondent, the Union and the Acting Regional Director for the FifteenthRegion,2 a representation election was conducted on December 7, 1962, in the unitdescribed in the Recommended Order below.The tally of ballots, which was servedupon all the parties, reflect that out of approximately 397 eligible voters, 203 voteswere cast for the Union and 177 votes were cast against the Union.On December 13, 1962, the Respondent filed objections to the election. Followingan investigation of the objections, the Acting Regional Director for the FifteenthRegion on February 8, 1963, issued a report on objections to election which over-ruled the Respondent's objections and included a certification of representative, thelatter certifying that the Union had been designated and selected by a majorityof the Respondent's employees in the appropriate unit as their representatives for thepurposes of collective bargaining.By letter dated February 15, 1963, the Unionrequested the Respondent to bargain with it as the exclusive representative of the em-ployees in the unit found appropriate and asked for a meeting for this purpose 3By letter dated February 20, 1963, Respondent's works manager notified the Unionthat Respondent would not meet and bargain with it on the ground that the Respondentdid not believe that the election was representative of the free choice of its employeesand that the Respondent did not agree with the certification issued by the NationalLabor Relations Board.The basis for the instant proceeding arises from Respond-ent's stated purpose to test the validity of the said certification.No testimony was taken at the hearing in the instant proceeding, there being nocontention by the Respondent that it had newly discovered evidence or evidence whichi It is noted that although the transcript contains numerous errors in reflecting dis-cussions between the Trial Examiner and respective counsel for the parties, the merits ofthe case are not affected thereby.Thus, the issues in this case were framed by a writtenstipulation of the parties which was copied into the record2The agreement for consent election provides,inter alia,that the determination of theRegional Director Is to be final and binding upon any question, including questions as tothe eligibility of voters raised by any party relating in any manner to the electionTheagreement further provides that the method of Investigation of objections and challenge'.,Including the question whether a hearing should be held, is to be determined by theRegional Director whose decision is to be final and binding3On February 20, 1963, a representative of the Union telephoned a representative ofthe Respondent and again requested a meeting to commence negotiations. MANNING, MAXWELL & MOORE, INCORPORATED7-was not available to it at the representation stage.As to the issue now being raisedby the Respondent, it is well settled that the Trial Examiner is bound by the Board'sruling in the representation proceeding and the ensuing certification.4On the basisthereof, it is found and concluded that the Union was duly designated as collective-bargaining representative by a majority of the employees in the unit, and, inaccordance with the certification, is the exclusive collective-bargaining representativeof all the employees in the unit in question within the meaning of Section 9(a) of theAct.Hence, by refusing to bargain with the Union so certified, I find that the Respond-ent has engaged in and is engaging in an unfair labor practice within the meaningof Section 8(a) (5), and, derivatively, of Section 8(a) (1) thereof.RECOMMENDED ORDEROn the basis of the foregoing, and upon the entire record in this and the representa-tion proceeding, pursuant to Section 10(c) of the Act, I hereby recommend that theRespondent,Manning,Maxwell & Moore, Incorporated, its agents, officers, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union of OperatingEngineers, AFL-CIO, as the duly certifiedexclusive bargaining representative of itsemployees in the following unit:All production and maintenance employees of Manning, Maxwell & Moore,Incorporated,in itsAlexandria, Louisiana, plant, excluding office clericalemployees,foremen, leadmen, and guards and all other supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of the right to bargain collectively through said Union,or any other labor organization of their own choosing.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the said certified Union as the ex-clusive representative of the employees in the appropriate unit described above,with respect to rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an agreement is reached, embody it in a signed contract.(b) Post at its plant in Alexandria, Louisiana, copies of the attached noticemarked "Appendix." 5Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the said Regional Director, in writing, within 20 days of the receiptof this Recommended Order, what steps it has taken to comply herewith 6*Pittsburgh Plate Glass Company v N L R B ,313 U.S 146, 157-158;N.L R R v WestKentucky Coal Company,152 F. 2d 198, 200-201 (CA. 6), cert. denied 328 U S. 866;Air Control Products of St. Petersburg, Inc.,139 NLRB 413. It is also established Boardpolicy that the Regional Director's determination in consent elections of the character hereinvolved is final, in the absence of fraud, misconduct, or gross mistake, even though theBoard might have reached a different conclusion in the first instance.General TubeCompany,141 NLRB 441;Howard Rip pee, et al, d/b/a Pacific Multiforms Company,138NLRB 796 At the hearing the Respondent did not contend the commission of any fraud,misconduct, or gross mistake on the part of the Regional Director, nor is there anythingin the record of the representation proceeding, which was incorporated with this case, toindicate anything of such nature.5In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion and Order."6In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith." $DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively,upon request,with International Union ofOperating Engineers,AFL-CIO, asthe exclusive bargaining representativeof all employees in the bargaining unit described below concerning wages,.rates of pay,hours of employment,and other conditions of employment and,_if an understanding is reached,embody it in a signed agreement.The bar-gaining unit is:All production and maintenance employees of Manning, Maxwell &Moore,Incorporated,in its Alexandria,Louisiana,plant,excluding office`clerical employees,foremen, leadmen,and guards and all other supervisofsas defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we, inany like or related manner,interferewith,restrain,or coerce our employeesin the exercise of their right to bargain collectively through the said Unionor any other labor organization of their own choosing.MANNING, MAXWELL&MOORE,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced,or covered by any other materials.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue,New Orleans,Louisiana,70113,Telephone No. 529-2411,if they have any question concerning this.notice or com-pliance with its provisions.Northern Stevedoring&Handling Corp.,Rothschild AlaskaStevedoring Company,Inc.,Alaska Freight Lines,Inc.andInternational Longshoremen's & Warehousemen's Union, Local1-82, and International Longshoremen's& Warehousemen'sUnionandBernard Hulm.Cases Nos. 19-CA-1441 and 19-CB-464.June 24, 1963DECISION AND ORDEROn May 15, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, Northern Stevedoring & Handling Corp., hereincalled Northern; Rothschild Alaska Stevedoring, Inc., herein calledRothschild; Alaska Freight Lines, Inc., herein called Alaska Freight;International Longshoremen's & Warehousemen's Union, Local 1-82,herein called Local 1-82; and International Longshoremen's & Ware-housemen's Union, herein called ILWU, had not engaged in the unfairlabor practices alleged in the consolidated complaint, and recommend-ing that the complaint be dismissed in its entirety, as set forth in theattached Intermediate Report.Thereafter, both the General Counseland the Respondent Rothschild filed exceptions to the Intermediate143 NLRB No. 8.